                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DANIEL KERBER AND SHEILA                        Case No. 18-12049
KERBER,
                                                SENIOR U.S. DISTRICT JUDGE
            Plaintiffs,                         ARTHUR J. TARNOW
v.
                                                U.S. MAGISTRATE JUDGE
WAYNE COUNTY EMPLOYEES                          R. STEVEN WHALEN
RETIREMENT SYSTEM, ET AL.,

            Defendants.
                                      /

      ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION [52]

      Plaintiffs brought this suit under 42 U.S.C. § 1983 and Michigan state law to

restore Daniel Kerber’s pension benefits. They seek compensation for the decisions

by the Wayne County Employees Retirement System (“WCERS”) to cut off his

pension, and the decision by the Wayne County Prosecutor’s Office’s (“WCPO”)

to prosecute him for his partial withdrawal of his pension funds. On March 26,

2019, the Court denied their motion for a preliminary injunction, granted the

WCPO defendants’ motion to dismiss in its entirety, and granted in part and denied

in part the WCERS defendants’ motion to dismiss. [Dkt. # 50].

                                LEGAL STANDARD

      Plaintiffs move the Court to reconsider its March 26 Order. The Local Rules

for the Eastern District of Michigan provide as follows.

                                          1
             Generally, and without restricting the court’s discretion, the
             court will not grant motions for rehearing or reconsideration
             that merely present the same issues ruled upon by the court,
             either expressly or by reasonable implication. The movant must
             not only demonstrate a palpable defect by which the court and
             the parties and other persons entitled to be heard on the motion
             have been misled but also show that correcting the defect will
             result in a different disposition of the case.

L.R. 7.1(h)(3).

“A palpable defect is a defect which is obvious, clear, unmistakable, manifest or

plain.” Fleck v. Titan Tire Corp., 177 F. Supp. 2d 605, 624 (E.D. Mich. 2001)

(internal citations and quotations omitted).

                                         ANALYSIS

   Plaintiffs argue that the Court’s reasoning was plagued with several palpable

defects. First, they argue that a preliminary injunction is warranted. They contend

that the Court misevaluated the irreparable harm prong of the preliminary

injunction analysis and misconstrued Mr. Kerber’s severance agreement. Second,

they argue that the WCPO Defendants should not have been dismissed. They focus

on evidence that WCPO defendants were sufficiently involved in the decision to

terminate Mr. Kerber’s pension benefits, and that Defendant Kim Worthy does not

have absolute immunity for her statements to the press. For the reasons below, the

motion will be denied in its entirety.

   I.     Preliminary Injunction

          a. Irreparable Harm

                                            2
      A plaintiff seeking a preliminary injunction must demonstrate “that he is

likely to suffer irreparable harm in the absence of preliminary relief.” Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). Plaintiffs oppose the Court’s holding that Mr.

Kerber cannot establish a likelihood of irreparable harm for a delay in his “purely

monetary” relief. This holding was guided by precedent that “income wrongly

withheld may be recovered through monetary damages in the form of back pay.”

(Dkt. 50 pg. 8-9 (citing Overstreet v. Lexington-Fayette Urban County Gov't, 305

F.3d 566, 579, (6th Cir. 2002)). Overstreet is binding, whereas Golden v. Kelsey-

Hayes Co., 845 F.Supp. 410 (E.D. Mich. 1994) (which Plaintiffs did not cite in

their original motion) is only persuasive. Moreover, the two cases do not even

reach contradictory holdings. A pensioner could establish a likelihood of

irreparable harm from the loss of his pension if the effects of his financial shortfall

are not purely monetary. For instance, losing one’s house or access to medical care

would clearly constitute irreparable harm. Plaintiffs, however, do not allege they

are at risk of such harms. If they prevail, they can be repaid with interest.

          b. The Severance Agreement

   The Court found that Plaintiffs adequately pled due process rights in Mr.

Kerber’s defined benefit pension benefits, but not in his defined contribution

pension benefits. To the extent that such rights derive from the severance

agreement between Mr. Kerber and his former employer, Mr. Kerber only has

rights in the pension that he paid for.
                                           3
      Mr. Kerber had the option of transferring his Plan Five defined
      contribution assets to Plan One and collecting a pension under Plan One.
      He did not transfer those assets, and so he has no legitimate entitlement,
      under the severance contract, to a pension from those defined
      contribution assets that he withdrew from the fund. That omission did
      nothing to abrogate Mr. Kerber’s legitimate claim of entitlement over his
      defined benefit assets, however, which he paid into the fund.

   (Dkt. 50, pg. 13).

   Plaintiffs argue that such a holding misconstrues the contract. Plaintiffs

continue to argue, this time with reference to the contract’s severability provision,

that no condition precedent for performance is created by the promise that “the

authority agrees to allow Employee to transfer his Plan Five defined contribution

pension assets to Plan One, and elect Plan One as his retirement plan.” (Dkt. 39-1).

The severance provision permits the modification or severance of unenforceable

contract provisions. It does not sever Mr. Kerber’s pension benefits from the

requirement that he pay for those benefits. Plaintiffs cite no case law for the

proposition that impossibility of payment can sever a party’s promise to pay from

the performance for which it promises to pay. WCERS did not reform the contract;

it sought restitution for a breach. Whether or not the means by which WCERS

exacted this restitution—by seizing defined benefit assets—were constitutionally

permissible remains to be seen. Nevertheless, Mr. Kerber’s severance agreement

does not provide him with a constitutional property interest in performance for

which he did not fulfill a condition precedent (i.e.: payment).



                                          4
   II.      WCPO Motion to Dismiss

            a. WCPO involvement in WCERS decision-making

         Plaintiffs argue that the Court wrongfully granted WCPO’s motion to

dismiss, because WCPO had a role in WCERS’ decision to cut off Mr. Kerber’s

pension. Plaintiffs now raise several additional points of contact between the two

organizations that appeared in neither the complaint nor the response (APA Molly

Kettler’s presence at the January 30, 2017 retirement board meeting; WCPO

answering WCERS’ FOIA request; Mr. Donaldson’s statement to Ms. Tapper to

keep the matter confidential). New arguments cannot demonstrate a palpable defect

in the Court’s reasoning, and so are improper for a motion for reconsideration.

         More to the point, none of the allegations of entanglement, taken as true, can

establish WCPO liability. WCERS is empowered by M.C.L. Section 46.12a to

administer Wayne County’s pension fund. WCPO has no power to influence

WCERS decisions. To the extent that a WCERS employee interpreted a WCPO

employee’s statement as a command over how to administer the fund, the WCERS

employee was derelict in her duties. WCERS would bear the entire responsibility

for such a mistake. Even considering the new arguments presented by Plaintiffs,

the court cannot draw a reasonable inference connecting WCERS’ actions

statements by WCPO agents. Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009) (“A

claim has facial plausibility when the plaintiff pleads factual content that allows the



                                            5
court to draw the reasonable inference that defendant is liable for the misconduct

alleged.”).

      Pleading an actual connection between the misconduct alleged and the

defendant is especially important for suits brought under § 1983, where even

supervisory liability for those with actual decision-making authority must be

specifically pled. Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016)

(“We have long held that supervisory liability requires some ‘active

unconstitutional behavior’ on the part of the supervisor.”). No WCPO employee is

a supervisor of any WCERS employee, but, even assuming that a WCPO employee

directed the actions of WCERS, Plaintiffs would still have been required to plead

how such advice constituted active unconstitutional behavior.

          b. Prosecutorial Immunity for Statements to the Press

      Count X of the Amended Complaint pled Common Law Defamation against

Defendant Kim Worthy. Defendants moved to dismiss the Count on the grounds

that Michigan Law provides absolute immunity for state prosecutors speaking to

the press about ongoing cases. After Plaintiffs failed to respond to this argument in

their response, the Court granted the motion to dismiss Count X. (Dkt. 50, pg. 18-

19 (citing Rohl v. Worthy, 2014 Mich. App. LEXIS 638 (Mich. Ct. App. 2014);

Cheolas v. City of Harper Woods, 2009 U.S. Dist. LEXIS 11135 *28 (E.D. Mich.

Feb. 13, 2009); Payton v. Wayne County, 357 N.W.2d 700, 704 (Mich. Ct. App.

1984)).
                                          6
      Plaintiffs now move for reconsideration on the basis that absolute immunity

is not a bar for federal defamation claims arising under §1983. See Buckley v.

Fitzsimmons, 509 U.S. 259 (1993). They are right about federal prosecutorial

absolute immunity, but they will not be permitted to transform their common law

defamation claim into a federal § 1983 cause of action. Indeed, there is no such

thing as a § 1983 defamation. The statements at issue in Buckley were actionable

not as normal common law defamation,1 but as attempts to poison the public

against Stephen Buckley and deprive him of a fair trial. See Buckley v.

Fitzsimmons, 952 F.2d 965 (7th Cir. 1992). Because Plaintiffs never pled or argued

a federal cause of action relating to Kim Worthy’s allegedly defamatory

statements, the Court’s dismissal of Count X will not be disturbed.

      Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion for Reconsideration [52] is

DENIED.

      SO ORDERED.

                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: April 25, 2019                   Senior United States District Judge




1


 The plaintiff in Buckley did bring a common law defamation count, but it was
dismissed in a cursory fashion by the trial court and not raised again. The crux of the
case in Buckley turned on the prosecutor’s immunity for defamatory language which
prejudiced criminal proceedings, not merely tarnished a defendant’s good name.
                                           7
